DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 8/17/17. It is noted, however, that applicant has not filed a certified copy of the DE 102017214309.6 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/11/2020 cites foreign patent documents DE 10200905484 and JP 201024266, which have not been considered as they seem to be typographical errors, as applicant has submitted copies of documents DE 102009054584 and JP 2010246266 instead.  The information disclosure statement must correctly cite the submitted documents for consideration.

Claim Objections
Claim 13 is objected to because of the following informalities:  the recitation of “the first filling channels” does not have proper antecedent basis within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ploeger et al. (Foreign Patent Document No.: DE 102009054584 A1).
For claim 1, Ploeger et al. disclose the claimed invention comprising: at least one laminated core (reference numeral 6, figures 1-5) which has a plurality of magnet pockets (reference numeral 7) arranged in succession in an axial direction of the rotor (see figures 1-5); magnets (reference numeral 9) each of which are fixed in the plurality of magnet pockets (reference numeral 7) by a cured potting compound (reference numeral 11, see figures 1-5); at least one distributor system (reference numeral 12) which is formed in the laminated core which fluidically connects the plurality of magnet pockets (reference numeral 7) to one another (see figures 1-5); at least one filling channel (reference numeral 14) for each magnet pocket (reference numeral 7) which 
For claim 2, Ploeger et al. disclose at least one end plate (reference numeral 5) being provided (see figure 5), which adjoins the laminated core (reference numeral 6) in the axial direction of the rotor (see figures 1-5).  
For claim 3, Ploeger et al. disclose the end plate (reference numeral 5) having at least one filling opening (reference numeral 26, figure 5) which is fluidically connected to the distributor system (reference numeral 12) and via which the potting compound (reference numeral 11) can be filled in its liquid state into the distributor system (see figures 1-5).  
For claim 6, Ploeger et al. disclose a first part of the respective magnet pocket (reference numeral 7) formed by a first individual lamination of the laminated core (laminations 5, see figure 5); and a second part formed by a second individual lamination (laminations 5) which directly adjoins the first part in the axial direction of the rotor of the respective magnet pocket (reference numeral 7, see figure 5).  
For claim 7, Ploeger et al. disclose the respective parts differing from one another in terms of at least one of their shapes and inner circumferences (shape of magnet pocket 7 in one of the laminations 5 differs from the shape of magnet pocket 7 in another lamination, i.e. lamination with filling channel 14, see figure 5).  

For claim 11, Ploeger et al. disclose the respective magnet pocket (reference numeral 7) having at least one protuberance (reference numeral 12, 13) extending in a radial direction of the rotor (see figure 7).  
For claim 13, Ploeger et al. disclose a first pocket group (i.e. one of the magnet pockets 7, see figure 4) of the plurality of magnet pockets, wherein the laminated core has at least one second pocket group (i.e. adjacent magnet pocket 7, see figure 4) arranged adjacent to the first pocket group in the circumferential direction of the laminated core and which comprises a multiplicity of second magnet pockets (reference numeral 7) arranged in succession in the axial direction of the rotor (see figures 4, 5), a second plurality of magnets (reference numeral 9) which are fixed in the second magnet pockets by the cured potting compound (reference numeral 11, figure 4), wherein the second magnet pockets (reference numeral 7) are fluidically connected to one another via the distributor system (reference numeral 12, figure 4), which; at least one second filling channel (reference numeral 14) for each second magnet pocket fluidically connected to the respective second magnet pocket (see figures 4, 5); at least one distributor channel (reference numeral 15) which is common to the first filling channels and the second filling channels (distributor channel 15 being common to a first and second filling channels 14, see figure 4) and which is fluidically connected to the first filling channels and fluidically connected to the second filling channels (see figure 4); and wherein the cured potting compound (reference numeral 11) extends continuously 
For claim 14, Ploeger et al. disclose the claimed invention comprising: providing at least one laminated core (reference numeral 6, figures 1-5) which has a multiplicity of magnet pockets (reference numeral 7) arranged in succession in an axial direction of the rotor (see figures 1-5); arranging at least one magnet (reference numeral 9) in the respective magnet pocket (reference numeral 7, figures 1-5); introducing a potting compound (reference numeral 11) into the magnet pockets (reference numeral 7) whereby the magnets are fixed in the magnet pockets (figures 1-5); forming at least one distributor system (reference numeral 12) which extends in the laminated core and which has, for each magnet pocket (reference numeral 7), at least one filling channel (reference numeral 14) fluidically connected to the respective magnet pocket (see figures 1-5), wherein the distributor system (reference numeral 12) has at least one distributor channel (reference numeral 15) which is common to the filling channels and which is fluidically connected to the filling channels (see figures 1-5); fluidically connecting the magnet pockets (reference numeral 7) via the distributor system (reference numeral 12, see figures 1-5); and introducing the liquid potting compound (reference numeral 11) into the distributor system through the distributor channel (reference numeral 15) and flowing continuously from the distributor channel into the respective filling channels (reference numeral 14) and from the filling channels into the respective magnet pockets (reference numeral 7) which are fluidically connected to the distributor system (reference numeral 12, see figures 1-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. as applied to claim 3 above, and further in view of Amano et al. (US Patent Application Pub. No.: US 2008/0276446 A1).
For claim 4, Ploeger et al. disclose the claimed invention except for the end plate having at least one ventilation opening which is fluidically connected to the distributor system and which serves for the ventilation of the distributor system as the potting compound is filled into the distributor system.  Forming an opening on the end plate is a known skill as exhibited by Amano et al. which disclose an opening (reference numeral 44) on an end plate of the core (reference numeral 41, see figure 6), which when applied to the end plate of Ploeger et al. would disclose the ventilation opening for the end plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an opening on the end plate as disclosed by Amano et al. for the end plate of Ploeger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. as applied to claim 3 above, and further in view of Ukai et al. (Japanese Patent Document No.: JP 2002034187 A).
For claim 5, Ploeger et al. disclose the claimed invention except for a second end plate, which adjoins the laminated core in the axial direction on a side of the laminated core which is opposite from the first end plate in the axial direction; and at least one ventilation opening defined by the second end plate which is fluidically connected to the distributor system and which serves for the ventilation of the distributor system as the potting compound is filled into the distributor system.  Having openings formed on the another end plate would merely involve having openings formed on end plates on both axial end sides of the core as exhibited by Ukai et al. which disclose the core with openings (reference numeral 4) formed on both axial ends (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the opening on the second end plate as disclosed by Ukai et al. so that ventilation openings are formed on the second end plate of Ploeger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. as applied to claims 6 and 7 above, and further in view of Falk et al. (US Patent Application Pub. No.: US 2014/0062243 A1).
For claim 8, Ploeger et al. disclose the claimed invention except for the respective parts thereby forming at least one undercut of the respective magnet pocket.  
For claim 9, Ploeger et al. disclose the claimed invention except for the individual laminations being formed by identical lamination blanks and being rotationally staggered with respect to one another in a circumferential direction of the rotor.  Falk et al. disclose individual laminations being identical (reference numeral 54, see figure 4) and being rotationally staggered is known (lamination parts 49 being rotationally staggered, see figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the identical lamination stacks be staggered as disclosed by Falk et al. for the laminations of Ploeger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. as applied to claim 1 above, and further in view of Neudorfer (Foreign Patent Document No.: EP 2187503 A2).
For claim 12, Ploeger et al. disclose the claimed invention except for the magnet pockets and the magnets being offset.  Neudorfer discloses the magnet pockets (reference numerals 22, 23) and the magnets (reference numeral 9) being offset (see figure 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnet pockets and the .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploeger et al. as applied to claim 14 above, and further in view of Kato et al. (Japanese Patent Document No.: JP 2014036486 A).
For claim 15, Ploeger et al. disclose the claimed invention except for the liquid potting compound being one of filled vertically upward and downward into the distributor channel.  Kato et al. disclose a compound (reference numeral 6) being filled upward into a channel (reference numeral 42, see figures 7, 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid potting compound being one of filled vertically upward and downward into the distributor channel as disclosed by Kato et al. for the liquid potting compound of Ploeger et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor magnet configuration: US 20200106314 A1 (SCHULDE; Arnold et al.), US 20140077652 A1 (Yamagishi; Yoshitada et al.), US 20130334910 A1 (TAKAHASHI; Yuki et al.), US 20090278417 A1 (Mizuno; Yota et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834